Exhibit 10.4 AMENDMENT TO CHANGE IN CONTROL AGREEMENT THIS AMENDMENT TO CHANGE IN CONTROL AGREEMENT is made and entered into as of August 8, 2012 by and between The Savannah Bancorp, Inc. (the “Company”) and Jerry O’Dell Keith (“Employee”). W I T N E S S E T H: WHEREAS, the Company and Employee are parties to a Change in Control Agreement dated as of June 29, 2011 (the “CIC Agreement”); WHEREAS, the parties now desire to amend the CIC Agreement as set forth herein; NOW, THEREFORE, the Company and Employee hereby agree as follows: 1.
